Blackford, J.
Indictment. The charge was as follows: That Milton Webster, on, &c., at, &c., “ did then and there unlawfully win of one James Horner the sum of twenty-five cents, by then and there unlawfully betting and wagering the said sum with the said James on a certain game and wager that was then and there had and played between them, contrary to the form of the statute in such cases made and provided and against the peace,” &c.
Plea, not guilty. Verdict and judgment for the state.
This indictment, we think, is defective. The offence is not described with sufficient certainty. It is true, that the name of the game need not be stated in the indictment. The State v. Maxwell, 5 Blackf. 230. But there should be in it some description of the game, as that it was with cards, dice, &c., in order that the defendant may be apprized of the particular charge which he is required to answer.
C. H. Test, for the plaintiff.
A. A. Hammond and J. B. Julian, for the state.

Per Curiam.

The judgment is reversed. Cause remanded, &c.